  


 HR 5069 ENR: Federal Duck Stamp Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5069 
 
AN ACT 
To amend the Migratory Bird Hunting and Conservation Stamp Act to increase in the price of Migratory Bird Hunting and Conservation Stamps to fund the acquisition of conservation easements for migratory birds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Duck Stamp Act of 2014. 
2.Increase in price of Migratory Bird Hunting and Conservation Stamp to fund acquisition of conservation easements for migratory birdsThe Migratory Bird Hunting and Conservation Stamp Act is amended— 
(1)in section 2(b) (16 U.S.C. 718b(b))— 
(A)by striking 1990, and and inserting 1990,; and 
(B)by striking for each hunting year thereafter and inserting for hunting years 1991 through 2013, and $25 for each hunting year thereafter; 
(2)by adding at the end of section 2 (16 U.S.C. 718b) the following: 
 
(c)Reduction in price of stampThe Secretary may reduce the price of each stamp sold under the provisions of this section for a hunting year if the Secretary determines that the increase in the price of the stamp after hunting year 2013 resulted in a reduction in revenues deposited into the fund.; and 
(3)in section 4 (16 U.S.C. 718d)— 
(A)in subsection (a)(3), by inserting before the period the following: , in which there shall be a subaccount to which the Secretary of the Treasury shall transfer all amounts in excess of $15 that are received from the sale of each stamp sold for each hunting year after hunting year 2013; 
(B)in subsection (b)(1), by striking So much and inserting Except as provided in paragraph (4), so much; 
(C)in subsection (b)(2), by striking paragraph (3) and inserting paragraphs (3) and (4); and 
(D)by adding at the end of subsection (b) the following: 
 
(4)Conservation easementsAmounts in the subaccount referred to in subsection (a)(3) shall be used by the Secretary solely to acquire easements in real property in the United States for conservation of migratory birds.. 
3.Annual report on expendituresSection 4 of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718d) is further amended— 
(1)in subsection (c)— 
(A)by striking so much as precedes The Secretary may and inserting the following: 
 
(c)Promotion of Stamp Sales; and 
(B)by striking paragraph (2); and 
(2) by adding at the end the following: 
 
(d)Annual reportThe Secretary shall include in each annual report of the Commission under section 3 of the Migratory Bird Conservation Act (16 U.S.C. 715b)— 
(1)a description of activities conducted under subsection (c) in the year covered by the report; 
(2)an annual assessment of the status of wetlands conservation projects for migratory bird conservation purposes, including a clear and accurate accounting of— 
(A)all expenditures by Federal and State agencies under this section; and 
(B)all expenditures made for fee-simple acquisition of Federal lands in the United States, including the amount paid and acreage of each parcel acquired in each acquisition; 
(3)an analysis of the refuge lands opened, and refuge lands closed, for hunting and fishing in the year covered by the report, including— 
(A)identification of the specific areas in each refuge and the reasons for the closure or opening; and 
(B)a detailed description of each closure including detailed justification for such closure; 
(4)the total number of acres of refuge land open for hunting and fishing, and the total number of acres of refuge land closed for hunting and fishing, in the year covered by the report; and 
(5)a separate report on the hunting and fishing status of those lands added to the system in the year covered by the report.. 
4.Exemption for takings by rural Alaska subsistence usersSection 1(a)(2) of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718a(a)(2)) is amended by striking or after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; or, and by adding at the end the following: 
 
(D)by a rural Alaska resident for subsistence uses (as that term is defined in section 803 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3113)).. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
